 



Execution Copy
DOBSON CELLULAR SYSTEMS, INC
$250,000,000
8 3/8% SERIES B FIRST PRIORITY SENIOR SECURED NOTES DUE 2011
REGISTRATION RIGHTS AGREEMENT

 



--------------------------------------------------------------------------------



 



May 23, 2006
Morgan Stanley & Co. Incorporated
Lehman Brothers Inc.
Bear, Stearns & Co. Inc.
Deutsche Bank Securities Inc.
c/o Morgan Stanley & Co. Incorporated
1585 Broadway
New York, New York 10036
Ladies and Gentlemen:
     Dobson Cellular Systems, Inc., an Oklahoma corporation (the “Company”),
proposes to sell to Morgan Stanley & Co. Incorporated, Lehman Brothers Inc.,
Bear, Stearns & Co. Inc. and Deutsche Bank Securities Inc. (the “Initial
Purchasers”), upon terms set forth in a purchase agreement dated as of May 11,
2006 (the “Purchase Agreement”) among the Company, Dobson Communications
Corporation, an Oklahoma corporation and parent of the Company (“Parent”),
certain direct or indirect wholly owned Subsidiaries (as such term is defined in
Section 13 of the Purchase Agreement) of Parent listed in Schedule II of the
Purchase Agreement (collectively, the “Subsidiary Guarantors” and together with
Parent, the “Guarantors”), and the Initial Purchasers, up to $250,000,000 in
aggregate principal amount of its 8 3/8% Series B First Priority Senior Secured
Notes due 2011 (the “Series B Notes”) pursuant to the terms of an indenture (the
“Original Indenture”), dated as of November 8, 2004, among the Company, the
Guarantors and the Bank of Oklahoma, National Association, as trustee (the
“Trustee”), as amended by a supplemental indenture (the “Supplemental
Indenture”), to be dated as of the Closing Date (as defined below), between the
Company, the Guarantors and the Trustee. The Original Indenture, as amended and
supplement by the Supplemental Indenture is referred herein as the “Indenture”.
     The Series B Notes will be so designated following their being purchased by
the Company in the form of outstanding First Priority Floating Rate Senior
Secured Notes due 2011 (the “Floating Rate Notes”) in a debt tender offer and
consent solicitation by the Company and amended pursuant to the Supplemental
Indenture. The amended Floating Rate Notes that are being sold as Series B Notes
following such amendment and redesignation are referred to herein as “Amended
Notes”. To the extent that the principal amount of Floating Rate Notes purchased
in such debt tender offer and so amended is less than $250,000,000, the Company
proposes to issue and sell to the Initial Purchasers a principal amount, equal
to the difference between $250,000,000 and the principal amount of the Amended
Notes, of Series B Notes (the “Additional Notes”, and together with the Amended
Notes, the “Initial Notes”) pursuant to the terms of the Indenture. The
obligations of the Company under the Notes and the Indenture will be
unconditionally guaranteed by the Guarantors pursuant to the terms of the
Indenture (the “Guarantees”).

-1-



--------------------------------------------------------------------------------



 



     As an inducement to you to enter into the Purchase Agreement and purchase
the Initial Notes and in satisfaction of a condition to your obligations under
the Purchase Agreement, the Company and the Guarantors agree with you for the
benefit of the holders from time to time of the Initial Notes (including the
Initial Purchasers) (each of the foregoing a “Holder” and together the
“Holders”), as follows:
     1. Definitions. Capitalized terms used herein without definition shall have
their respective meanings set forth in the Purchase Agreement. As used in this
Agreement, the following capitalized defined terms shall have the following
meanings:
     “Affiliate” of any specified person means any other person that, directly
or indirectly, is in control of, is controlled by, or is under common control
with, such specified person. For purposes of this definition, control of a
person means the power, direct or indirect, to direct or cause the direction of
the management and policies of such person whether by contract or otherwise; and
the terms “controlling” and “controlled” have meanings correlative to the
foregoing.
     “Closing Date” has the meaning set forth in the Purchase Agreement.
     “Commission” means the Securities and Exchange Commission.
     “Company” has the meaning set forth in the preamble hereto.
     “Damages Payment Date” means, with respect to the Initial Securities, each
date on which interest is paid in accordance with the applicable Indenture.
     “Effectiveness Target Date” has the meaning set forth in Section 2(a)
hereof with respect to the Exchange Offer Registration Statement and in Section
3(a) hereof with respect to a Shelf Registration Statement.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder.
     “Exchange Offer” means the registration by the Company and the Guarantors
under the Securities Act of the Exchange Securities pursuant to a Registration
Statement pursuant to which the Company and the Guarantors offer the Holders of
all outstanding Initial Securities that make the representations set forth in
Section 2(h) hereof if requested by the Company, the opportunity to exchange all
such outstanding Initial Securities held by such Holder for Exchange Securities
in an aggregate principal amount equal to the aggregate principal amount of
Initial Securities tendered in such exchange offer by such Holders.
     “Exchange Offer Registration Period” means the longer of (A) the period
until the consummation of the Exchange Offer and (B) one year after
effectiveness of the Exchange Offer Registration Statement, exclusive of any
period during which any stop order shall be in effect suspending the
effectiveness of the Exchange Offer Registration Statement; provided, however,
that in the event that all resales of Exchange Securities (including, subject to
the time periods set forth herein, any resales by Exchanging

-2-



--------------------------------------------------------------------------------



 



Dealers) covered by such Exchange Offer Registration Statement have been made,
the Exchange Offer Registration Statement need not remain continuously effective
for the period set forth in clause (B) above.
     “Exchange Offer Registration Statement” means a Registration Statement of
the Company on an appropriate form under the Securities Act with respect to the
Exchange Offer, all amendments and supplements to such Registration Statement,
including post-effective amendments, in each case including the Prospectus
contained therein, all exhibits thereto and all material incorporated by
reference therein.
     “Exchange Securities” means the 8 3/8% Series B First Priority Senior
Secured Notes due 2011 of the same series under the Indenture as the Initial
Notes and the Guarantee attached hereto, to be issued in exchange for Initial
Securities pursuant to this Agreement.
     “Exchanging Dealer” means any Holder (which may include the Initial
Purchasers) that is a broker-dealer, electing to exchange Initial Securities
acquired for its own account as a result of market-making activities or other
trading activities for Exchange Securities.
     “Guarantees” has the meaning set forth in the preamble hereto.
     “Guarantors” has the meaning set forth in the preamble hereto.
     “Holder” has the meaning set forth in the preamble hereto.
     “Indenture” has the meaning set forth in the preamble hereto.
     “Initial Notes” has the meaning set forth in the preamble hereto.
     “Initial Placement” means the offering of the Initial Securities pursuant
to the terms of the Purchase Agreement.
     “Initial Purchasers” has the meaning set forth in the preamble hereto.
     “Initial Securities” means the Initial Notes, and the guarantees by the
Guarantors attached to each Initial Note, of the same series under the Indenture
as the Exchange Securities, for so long as such securities constitute Transfer
Restricted Securities.
     “Losses” has the meaning set forth in Section 6(d) hereto.
     “Majority Holders” means the Holders of a majority of the aggregate
principal amount of Securities registered under a Registration Statement
considered as one class. “Managing Underwriters” means the investment banker or
investment bankers and manager or managers that shall administer an underwritten
offering under a Shelf Registration Statement.

-3-



--------------------------------------------------------------------------------



 



     “Offering Memorandum” has the meaning set forth in the Purchase Agreement.
     “Prospectus” means the prospectus included in any Registration Statement
(including, without limitation, a prospectus that discloses information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A under the Securities Act), as amended or
supplemented by any prospectus supplement, with respect to the terms of the
offering of any portion of the Securities covered by such Registration
Statement, and all amendments and supplements to the Prospectus, including
post-effective amendments.
     “Purchase Agreement” has the meaning set forth in the preamble hereto.
     “Registration Default” has the meaning set forth in Section 5(b) hereof.
     “Registration Statement” means any Exchange Offer Registration Statement or
Shelf Registration Statement pursuant to the provisions of this Agreement,
amendments and supplements to such registration statement, including
post-effective amendments, in each case including the Prospectus contained
therein, all exhibits thereto, and all material incorporated by reference
therein.
     “Securities” means the Initial Securities and the Exchange Securities.
     “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations of the Commission promulgated thereunder.
     “Shelf Registration” means a registration effected pursuant to Section 3
hereof.
     “Shelf Registration Period” has the meaning set forth in Section 3(b)
hereof.
     “Shelf Registration Statement” means a “shelf” registration statement of
the Company pursuant to the provisions of Section 3 hereof, which covers some or
all of the Initial Securities or Exchange Securities, as applicable, on an
appropriate form under Rule 415 under the Securities Act, or any similar rule
that may be adopted by the Commission, amendments and supplements to such
registration statement, including post-effective amendments, in each case
including the Prospectus contained therein, all exhibits thereto and all
material incorporated by reference therein.
     “Transfer Restricted Securities” means each Initial Security until the
earliest to occur of (i) the date on which such Initial Security has been
exchanged by a Person other than a broker-dealer for an Exchange Security in the
Exchange Offer; (ii) following the exchange by a broker-dealer in the Exchange
Offer of an Initial Security for an Exchange Security, the date on which such
Exchange Security is sold to a purchaser who receives from such broker-dealer on
or prior to the date of such sale a copy of the Prospectus contained in the
Exchange Offer Registration Statement; (iii) the date on which such Initial
Security has been effectively registered under the Securities Act and disposed
of in accordance with the Shelf Registration Statement; or (iv) the date on
which such Initial Security is distributed to the public pursuant to Rule 144
under the Securities Act.

-4-



--------------------------------------------------------------------------------



 



     “Trust Indenture Act” means the Trust Indenture Act of 1939, as amended.
     “Trustee” means the Bank of Oklahoma, National Association, and any
successors thereto.
     “Underwriter” means any underwriter of Transfer Restricted Securities in
connection with an offering thereof under a Shelf Registration Statement.
     “Underwritten Registration” or “Underwritten Offering” means a registration
in which the Securities of the Company are sold to an underwriter for reoffering
to the public.
     2. Exchange Offer; Resales of Exchange Securities by Exchanging Dealers;
Private Exchange.
          (a) The Company and the Guarantors shall prepare and file with the
Commission the Exchange Offer Registration Statement with respect to the
Exchange Offer and shall use their commercially reasonable efforts (i) to cause
the Exchange Offer Registration Statement to be declared effective under the
Securities Act on or prior to the 210th calendar day after the Closing Date (as
such date relates to the Exchange Offer Registration Statement, the
“Effectiveness Target Date”) and remain effective until the closing of the
Exchange Offer and (ii) unless the Exchange Offer would not be permitted by
applicable law or Commission policy, to consummate the Exchange Offer no later
than the 240th calendar day after the Closing Date, unless a longer time is
required by the federal securities laws.
          (b) Unless the Exchange Offer would not be permitted by applicable law
or Commission policy, upon the effectiveness of the Exchange Offer Registration
Statement, the Company and the Guarantors shall promptly commence the Exchange
Offer, it being the objective of such Exchange Offer to enable each Holder
electing to exchange Initial Securities for Exchange Securities (assuming that
such Holder (x) is not an “affiliate” of the Company within the meaning of the
Securities Act, (y) is not a broker-dealer that acquired the Initial Securities
in a transaction other than as a part of its market-making or other trading
activities and (z) if such Holder is not a broker-dealer, acquires the Exchange
Securities in the ordinary course of such Holder’s business, is not
participating in the distribution of the Exchange Securities and has no
arrangements or understandings with any person to participate in the
distribution of the Exchange Securities) to resell such Exchange Securities from
and after their receipt without any limitations or restrictions under the
Securities Act and without material restrictions under the securities laws of a
substantial proportion of the several states of the United States.
          (c) In connection with the Exchange Offer, the Company shall:
          (i) mail to each Holder a copy of the Prospectus forming part of the
Exchange Offer Registration Statement, together with an appropriate letter of
transmittal and related documents, stating, in addition to such other
disclosures as are required by applicable law:
          (A) that the Exchange Offer is being made pursuant to this Agreement
and that all Initial Securities validly tendered will be accepted for exchange;

-5-



--------------------------------------------------------------------------------



 



          (B) the dates of acceptance for exchange;
          (C) that any Initial Securities not tendered will remain outstanding
and continue to accrue interest;
          (D) that Holders electing to have Initial Securities exchanged
pursuant to the Exchange Offer will be required to surrender such Initial
Securities, together with the enclosed letters of transmittal, to the
institution and at the address specified in the notice prior to the close of
business on the last day of acceptance for exchange; and
          (E) that Holders will be entitled to withdraw their election, not
later than the close of business on the last day of acceptance for exchange, in
accordance with the procedures specified therein; and
          (ii) keep the Exchange Offer open for acceptance for not less than 30
calendar days (or longer if required by applicable law) after the date notice
thereof is mailed to the Holders; utilize the services of a depositary for the
Exchange Offer with an address in the Borough of Manhattan, The City of New
York; and comply in all respects with all applicable laws relating to the
Exchange Offer.
          (d) As soon as practicable after the close of the Exchange Offer, the
Company and the Guarantors shall:
          (i) accept for exchange all Initial Securities duly tendered and not
validly withdrawn pursuant to the Exchange Offer;
          (ii) deliver to the applicable Trustee for cancellation all Initial
Securities so accepted for exchange; and
          (iii) cause the applicable Trustee promptly to authenticate and
deliver to each Holder Exchange Securities equal in principal amount to the
Initial Securities of such Holder so accepted for exchange.
          (e) The Initial Purchasers, the Company and the Guarantors acknowledge
that, pursuant to interpretations by the staff of the Commission of Section 5 of
the Securities Act, and in the absence of an applicable exemption therefrom,
each Exchanging Dealer is required to deliver a Prospectus in connection with a
sale of any Exchange Securities received by such Exchanging Dealer pursuant to
the Exchange Offer in exchange for Initial Securities acquired for its own
account as a result of market-making activities or other trading activities.
Accordingly, the Company and the Guarantors shall:
          (i) include the information set forth in Annex A hereto on the cover
of the Exchange Offer Registration Statement, in Annex B hereto in the forepart
of the Exchange Offer Registration Statement in a section setting forth details
of the Exchange Offer, in Annex C hereto in the underwriting or plan of
distribution section of the Prospectus forming a part of the Exchange Offer
Registration Statement, and in Annex D hereto in the letter of transmittal
delivered pursuant to the Exchange Offer; and

-6-



--------------------------------------------------------------------------------



 



          (ii) use their reasonable best efforts to keep the Exchange Offer
Registration Statement continuously effective under the Securities Act during
the Exchange Offer Registration Period for delivery of the prospectus included
therein by Exchanging Dealers in connection with sales of Exchange Securities
received pursuant to the Exchange Offer, as contemplated by Section 4(h) below;
provided, however, that the Company and the Guarantors shall not be required to
maintain the effectiveness of the Exchange Offer Registration Statement for more
than 30 days following the consummation of the Exchange Offer unless the Company
has been notified in writing on or prior to the 30th day following the
consummation of the Exchange Offer by one or more Exchanging Dealers that such
Holder has received Exchange Securities as to which it will be required to
deliver a prospectus upon resale.
          (f) In the event that an Initial Purchaser determines that it is not
eligible to participate in the Exchange Offer with respect to the exchange of
Initial Securities constituting any portion of an unsold allotment, upon the
effectiveness of the Shelf Registration Statement as contemplated by Section 3
hereof and at the request of the Initial Purchasers, the Company and the
Guarantors shall issue and deliver to the Initial Purchasers, or to the party
purchasing Initial Securities registered under the Shelf Registration Statement
from the Initial Purchasers, in exchange for such Initial Securities, a like
principal amount of Exchange Securities to the extent permitted by law. The
Company and the Guarantors shall use their reasonable best efforts to cause the
CUSIP Service Bureau to issue the same CUSIP number for such Exchange Securities
as for Exchange Securities issued pursuant to the Exchange Offer.
          (g) The Company and the Guarantors shall use their reasonable best
efforts to complete the Exchange Offer as provided above and shall comply with
the applicable requirements of the Securities Act, the Exchange Act and other
applicable laws and regulations in connection with the Exchange Offer. The
Exchange Offer shall not be subject to any conditions, other than that (i) the
Exchange Offer does not violate applicable law or any applicable interpretation
of the staff of the Commission, (ii) no action or proceeding shall have been
instituted or threatened in any court or by any governmental agency which might
materially impair the ability of the Company or the Guarantors to proceed with
the Exchange Offer, and no material adverse development shall have occurred in
any existing action or proceeding with respect to the Company or the Guarantors
and (iii) all governmental approvals shall have been obtained, which approvals
the Company and the Guarantors deem necessary or advisable for the consummation
of the Exchange Offer. The Company shall inform the Initial Purchasers, upon
their request, of the names and addresses of the Holders to whom the Exchange
Offer is made, and the Initial Purchasers shall have the right, subject to
applicable law, to contact such Holders and otherwise facilitate the tender of
Initial Securities in the Exchange Offer.
          (h) As a condition to its participation in the Exchange Offer pursuant
to the terms of this Agreement, each Holder of Initial Securities shall furnish,
upon the request of the Company, prior to the consummation thereof, a written
representation to the Company (which may be contained in the letter of
transmittal contemplated by the Exchange Offer Registration Statement) to the
effect that (A) it is not an affiliate of the Company, (B) it is not engaged in,
and does not intend to engage in, and has no arrangement or understanding with
any person to participate in, a distribution of the Exchange Securities to be
issued in the Exchange Offer and (C) it is acquiring the Exchange Securities in
its ordinary course of business, and (D) if such

-7-



--------------------------------------------------------------------------------



 




Holder is an Exchanging Dealer, that it will deliver a Prospectus in connection
with any resale of such Exchange Security. In addition, all such Holders of
Initial Securities shall otherwise cooperate in the Company’s and the
Guarantors’ preparations for the Exchange Offer. Each Holder hereby acknowledges
and agrees that any broker-dealer and any such Holder using the Exchange Offer
to participate in a distribution of the securities to be acquired in the
Exchange Offer (1) could not under Commission policy as in effect on the date of
this Agreement rely on the position of the Commission enunciated in Morgan
Stanley and Co., Inc. (available June 5, 1991) and Exxon Capital Holdings
Corporation (available May 13, 1988), as interpreted in the Commission’s letter
to Shearman & Sterling dated July 2, 1993, and similar no-action letters, and
(2) must comply with the registration and prospectus delivery requirements of
the Securities Act in connection with a secondary resale transaction and that
such a secondary resale transaction should be covered by an effective
registration statement containing the selling security holder information
required by Item 507 or 508, as applicable, of Regulation S-K if the resales are
of Exchange Securities obtained by such Holder in exchange for Initial
Securities acquired by such Holder directly from the Company.
     3. Shelf Registration. If (i) because of any change in law or applicable
interpretations thereof by the Commission’s staff, either the Company or the
Guarantors determine upon advice of their outside counsel that it is not
permitted to effect the Exchange Offer as contemplated by Section 2 hereof, or
(ii) the Company and the Guarantors are not required to file the Exchange Offer
Registration Statement for any reason other than those specified in clause
(i) above, or (iii) for any reason, the Exchange Offer is not consummated within
240 calendar days after the Closing Date, or (iv) with respect to any Holder of
Transfer Restricted Securities, such Holder notifies the Company in writing
following effectiveness of the Exchange Offer Registration Statement and on or
prior to the 20th day following consummation of the Exchange Offer that (A) it
is prohibited by applicable law or Commission policy from participating in the
Exchange Offer, or (B) it may not resell the Exchange Securities acquired by it
in the Exchange Offer to the public without delivering a prospectus and that the
Prospectus contained in the Exchange Offer Registration Statement is not
appropriate or available for such resales by such Holder, or (C) it is an
Exchanging Dealer and holds Initial Securities acquired directly from the
Company or one of its affiliates (it being understood that, for purposes of this
Section 3, (x) the requirement that the Initial Purchasers deliver a Prospectus
containing the information required by Items 507 and/or 508 of Regulation S-K
under the Securities Act in connection with sales of Exchange Securities
acquired in exchange for such Securities shall result in such Exchange
Securities being not “freely tradeable” and (y) the requirement that an
Exchanging Dealer deliver a Prospectus in connection with sales of Exchange
Securities acquired in the Exchange Offer in exchange for Initial Securities
acquired as a result of market-making activities or other trading activities
shall not result in such Exchange Securities being not “freely tradeable”), the
following provisions shall apply (the date on which any event specified in
clauses (i) through (iv) above occurs, the “Shelf Filing Deadline”):
     (a) The Company and the Guarantors shall use commercially reasonable
efforts to, on or prior to the 90th day after the Shelf Filing Deadline, file
with the Commission and have declared effective a Shelf Registration Statement
(as such date relates to the Shelf Registration Statement, the “Effectiveness
Target Date”) relating to the offer and sale of the Initial Securities or the
Exchange Securities, as applicable, by the Holders from time to time in
accordance with the methods of distribution elected by such Holders and set
forth in such Shelf

-8-



--------------------------------------------------------------------------------



 



Registration Statement and Rule 415 under the Securities Act, provided that,
with respect to Exchange Securities received by the Initial Purchasers in
exchange for Initial Securities constituting any portion of an unsold allotment,
the Company and the Guarantors may, if permitted by current interpretations by
the Commission’s staff, file a post-effective amendment to the Exchange Offer
Registration Statement containing the information required by Regulation S-K
Items 507 and/or 508, as applicable, in satisfaction of their obligations under
this paragraph (a) with respect thereto, and any such Exchange Offer
Registration Statement, as so amended, shall be referred to herein as, and
governed by the provisions herein applicable to, a Shelf Registration Statement.
The Company and the Guarantors shall not be required to file, cause to be
declared effective or maintain the effectiveness of any Shelf Registration
Statement required pursuant to clauses (ii) or (iii) above following
consummation of the Exchange Offer.
          (b) Subject to the next sentence, the Company and the Guarantors shall
use their reasonable best efforts to keep such Shelf Registration Statement
continuously effective in order to permit the Prospectus contained therein to be
usable by Holders for a period of two years from the date the Shelf Registration
Statement is declared effective by the Commission or such shorter period that
will terminate when all the Initial Securities or Exchange Securities, as
applicable, covered by the Shelf Registration Statement have been sold pursuant
to the Shelf Registration Statement or are no longer Transfer Restricted
Securities (in any such case, such period being called the “Shelf Registration
Period”). Notwithstanding the foregoing, the Company and the Guarantors may
suspend the use of the Prospectus that forms a part of the Shelf Registration
Statement for a period not to exceed 30 days in any six-month period or an
aggregate of 60 days in any twelve-month period for valid business reasons (as
determined by the Parent in good faith and not including avoidance of its
obligations hereunder), including to avoid premature public disclosure of a
pending material corporate transaction or development; provided, that (i) the
Company and the Guarantors promptly thereafter comply with the requirements of
Section 4(m) hereof, if applicable; and (ii) the period during which the Shelf
Registration Statement is required to be effective and usable shall be extended
by the number of days during which such Shelf Registration Statement was not
effective or usable pursuant to the foregoing provisions.
     4. Registration Procedures. In connection with any Shelf Registration
Statement and, to the extent applicable, any Exchange Offer Registration
Statement, the following provisions shall apply:
          (a) The Company and the Guarantors shall, within five business days
prior to the filing with the Commission of any Registration Statement, any
Prospectus, any amendment to a Registration Statement or amendment or supplement
to a Prospectus, provide copies of such document to the Initial Purchasers and
their counsel (and, in the case of a Shelf Registration Statement, the Holders
and their counsel, upon their request) and make such representatives of the
Company and the Guarantors as shall be reasonably requested by the Initial
Purchasers or their counsel (and, in the case of a Shelf Registration Statement,
the Majority Holders or their counsel) available for discussion of such
document, and shall not at any time file or make any amendment to the
Registration Statement, any Prospectus or any amendment of or supplement to a
Registration Statement or a Prospectus of which the Initial Purchasers and their
counsel (and, in the case of a Shelf Registration Statement, the Holders and
their counsel) shall not have previously been advised and furnished a copy or to
which the Initial Purchasers or their counsel

-9-



--------------------------------------------------------------------------------



 



(and, in the case of a Shelf Registration Statement, the Majority Holders or
their counsel) shall reasonably object, except for any amendment or supplement
or document (a copy of which has been previously furnished to the Initial
Purchasers and their counsel (and, in the case of a Shelf Registration
Statement, the Majority Holders and their counsel, upon their request)) which
counsel to the Company shall advise the Company is required in order to comply
with applicable law; the Initial Purchasers agree that, if it receives timely
notice and drafts under this clause (a), it will not take actions or make
objections pursuant to this clause (a) such that the Company and the Guarantors
are unable to comply with their obligations under this Agreement.
          (b) The Company and the Guarantors shall ensure that:
          (i) any Registration Statement and any amendment thereto and any
Prospectus contained therein and any amendment or supplement thereto complies in
all material respects with the Securities Act and the rules and regulations
thereunder;
          (ii) any Registration Statement and any amendment thereto does not,
when it becomes effective, contain an untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein not misleading; and
          (iii) any Prospectus forming part of any Registration Statement,
including any amendment or supplement to such Prospectus, does not include an
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading.
          (c) (1) The Company and the Guarantors shall advise the Initial
Purchasers and, in the case of a Shelf Registration Statement, the Holders of
Securities covered thereby, and, if requested by the Initial Purchasers or any
such Holder, confirm such advice in writing:
          (i) when a Registration Statement and any amendment thereto has been
filed with the Commission and when the Registration Statement or any
post-effective amendment thereto has become effective; and
          (ii) of any request by the Commission for amendments or supplements to
the Registration Statement or the Prospectus included therein or for additional
information.
          (2) During the Shelf Registration Period or the Exchange Offer
Registration Period, as applicable, the Company and the Guarantors shall advise
the Initial Purchasers and, in the case of a Shelf Registration Statement, the
Holders of Securities covered thereby, and, in the case of an Exchange Offer
Registration Statement, any Exchanging Dealer that has provided in writing to
the Company a telephone or facsimile number and address for notices, and, if
requested by the Initial Purchasers or any such Holder or Exchanging Dealer,
confirm such advice in writing:

-10-



--------------------------------------------------------------------------------



 



          (i) of the issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement or the initiation of any proceedings
for that purpose;
          (ii) of the receipt by the Company or the Guarantors of any
notification with respect to the suspension of the qualification of the Initial
Securities or Exchange Securities included therein for sale in any jurisdiction
or the initiation or threatening of any proceeding for such purpose;
          (iii) of the happening of any event that requires the making of any
changes in the Registration Statement or the Prospectus so that, as of such
date, the Registration Statement or the Prospectus does not include an untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein (in the case of the Prospectus, in light of the
circumstances under which they were made) not misleading (which advice shall be
accompanied by an instruction to suspend the use of the Prospectus until the
requisite changes have been made); and
          (iv) of the determination by the Company or a Guarantor to suspend the
availability of a Shelf Registration Statement or the use of the prospectus for
resales of Securities in accordance with Section 3(b).
          (d) The Company and the Guarantors shall use their reasonable best
efforts to obtain the withdrawal of any order suspending the effectiveness of
any Registration Statement at the earliest possible time.
          (e) The Company shall furnish to each Holder of Securities covered by
any Shelf Registration Statement that so requests, without charge, at least one
copy of such Shelf Registration Statement and any post-effective amendment
thereto, including financial statements and schedules, and, if the Holder so
requests in writing, all exhibits thereto.
          (f) The Company shall, during the Shelf Registration Period, deliver
to each Holder of Securities covered by any Shelf Registration Statement,
without charge, as many copies of the Prospectus (including each preliminary
Prospectus) included in such Shelf Registration Statement and any amendment or
supplement thereto as such Holder may reasonably request; and, subject to the
terms of this Agreement, each of the Company and the Guarantors consents to the
use of the Prospectus or any amendment or supplement thereto by each of the
selling Holders of Securities in connection with the offering and sale of the
Securities covered by the Prospectus or any amendment or supplement thereto.
          (g) The Company shall furnish to each Exchanging Dealer that so
requests, without charge, at least one copy of the Exchange Offer Registration
Statement and any post-effective amendment thereto, including financial
statements and schedules, any documents incorporated by reference therein and,
if the Exchanging Dealer so requests in writing, all exhibits thereto.
          (h) The Company shall, during the Exchange Offer Registration Period,
promptly deliver to each Exchanging Dealer, without charge, as many copies of
the Prospectus included in such Exchange Offer Registration Statement and any
amendment or supplement

-11-



--------------------------------------------------------------------------------



 



thereto as such Exchanging Dealer may reasonably request for delivery by such
Exchanging Dealer in connection with a sale of Exchange Securities received by
it pursuant to the Exchange Offer; and, subject to the terms of this Agreement,
each of the Company and the Guarantors consents to the use of the Prospectus or
any amendment or supplement thereto by any such Exchanging Dealer, as provided
in Section 2(e) above.
          (i) Each Holder of Securities and each Exchanging Dealer agrees by its
acquisition of such Initial Securities or Exchange Securities to be sold by such
Exchanging Dealer, as the case may be, that, upon actual receipt of any notice
from the Company or the Guarantors of the happening of any event of the kind
described in paragraph (c)(2)(i), (c)(2)(ii), (c)(2)(iii), or (c)(2)(iv) of this
Section 4, such Holder will forthwith discontinue disposition of such Securities
covered by such Registration Statement or Prospectus or Exchange Securities to
be sold by such Holder or Exchanging Dealer, as the case may be, until such
Holder’s or Exchanging Dealer’s receipt of the copies of the supplemented or
amended Prospectus contemplated by Section 4(m) hereof, or until it is advised
in writing by the Company that the use of the applicable Prospectus may be
resumed, and has received copies of any amendments or supplements thereto. In
the case of the Exchange Offer Registration Statement, in the event that the
Company or the Guarantors shall give any such notice, the Exchange Offer
Registration Period shall be extended by the number of days during such periods
from and including the date of the giving of such notice to and including the
date when each seller of the Exchange Securities covered by such Registration
Statement or the Exchange Securities to be sold by such Exchanging Dealer, as
the case may be, shall have received (x) the copies of the supplemented or
amended Prospectus contemplated by Section 4(m) hereof or (y) the advice in
writing.
          (j) Prior to the Exchange Offer or any other offering of Initial
Securities or Exchange Securities pursuant to any Registration Statement, the
Company and the Guarantors shall register or qualify or cooperate with the
Holders of Securities included therein and their respective counsel in
connection with the registration or qualification of such Initial Securities or
Exchange Securities for offer and sale under the securities or blue sky laws of
such states as any such Holders reasonably request in writing and do any and all
other acts or things necessary or advisable to enable the offer and sale in such
states of the Securities covered by such Registration Statement; provided,
however, that none of the Company or the Guarantors will be required to qualify
as a foreign corporation or as a dealer in securities in any jurisdiction in
which it is not then so qualified, to file any general consent to service of
process or to take any action that would subject it to general service of
process in any such jurisdiction where it is not then so subject or to subject
itself to taxation in respect of doing business in any jurisdiction in which it
is not otherwise so subject.
          (k) The Company and the Guarantors shall issue, upon the request of
any Holder of Initial Securities covered by the Shelf Registration Statement,
Exchange Securities, having an aggregate principal amount equal to the aggregate
principal amount of Initial Securities surrendered to the Company by such Holder
in exchange therefor or being sold by such Holder; such Exchange Securities to
be registered in the name of such Holder or in the name of the purchaser(s) of
such Exchange Securities, as the case may be; in return, the Initial Securities
held by such Holder shall be surrendered to the Company for cancellation.

-12-



--------------------------------------------------------------------------------



 



          (l) The Company and the Guarantors shall cooperate with the Holders to
facilitate the timely preparation and delivery of certificates representing
Initial Securities or Exchange Securities to be sold pursuant to any
Registration Statement free of any restrictive legends and in denominations of
$1,000 or an integral multiple thereof and registered in such names as Holders
may request prior to sales of Initial Securities or Exchange Securities pursuant
to such Registration Statement.
          (m) Upon the occurrence of any event contemplated by paragraph
(c)(2)(iii) of this Section 4, the Company and the Guarantors shall promptly
prepare and file a post-effective amendment to any Registration Statement or an
amendment or supplement to the related Prospectus or any other required document
so that, as thereafter delivered to purchasers of the Initial Securities or
Exchange Securities included therein, the Prospectus will not include an untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading and, in the case of a Shelf Registration Statement, notify
the Holders to suspend use of the Prospectus as promptly as practicable after
the occurrence of such an event. Notwithstanding the foregoing, the Company and
the Guarantors shall not be required to amend or supplement a Shelf Registration
Statement, any related Prospectus or any document incorporated therein by
reference, during the periods specified in Section 3(b) hereof.
          (n) Not later than the effective date of any such Registration
Statement hereunder, the Company shall provide a CUSIP number for the Initial
Securities or Exchange Securities, as the case may be, registered under such
Registration Statement, and provide the Trustees with certificates for such
Initial Securities or Exchange Securities, in a form eligible for deposit with
The Depository Trust Company.
          (o) The Company and the Guarantors shall use their reasonable best
efforts to comply with all applicable rules and regulations of the Commission
and the Company and Parent shall make generally available to the Company’s
security holders as soon as practicable after the effective date of the
applicable Registration Statement an earnings statement meeting the requirements
of Rule 158 under the Securities Act.
          (p) The Company and the Guarantors may require each Holder of
Securities to be sold pursuant to any Shelf Registration Statement to furnish to
the Company such information regarding the Holder and the distribution of such
Securities as the Company and the Guarantors may from time to time reasonably
require for inclusion in such Registration Statement.
          (q) The Company and the Guarantors shall, if requested, promptly
incorporate in a Prospectus supplement or post-effective amendment to a Shelf
Registration Statement, such information as the Managing Underwriters, if any,
and Majority Holders agree should reasonably be included therein concerning such
Holders or the distribution of such Holders’ Securities, and shall make all
required filings of such Prospectus supplement or post-effective amendment
promptly upon notification of the matters to be incorporated in such Prospectus
supplement or post-effective amendment.

-13-



--------------------------------------------------------------------------------



 



          (r) In the case of any Shelf Registration Statement, the Company and
the Guarantors shall enter into such agreements (including underwriting
agreements) and take all other appropriate actions in order to expedite or to
facilitate the registration or the disposition of any Initial Securities
included therein, and in connection therewith, if an underwriting agreement is
entered into, cause the same to contain indemnification provisions and
procedures no less favorable than those set forth in Section 6 (or such other
provisions and procedures acceptable to the Majority Holders and the Managing
Underwriters, if any).
          (s) In the case of any Shelf Registration Statement, the Company and
the Guarantors shall:
          (i) make reasonably available for inspection by the Holders of
Securities to be registered thereunder, any underwriter participating in any
disposition pursuant to such Shelf Registration Statement, and any attorney,
accountant or other agent retained by the Holders or any such underwriter all
relevant financial and other records, pertinent corporate documents and
properties of the Company and the Guarantors and any of their subsidiaries;
          (ii) cause the officers, directors and employees of the Company and
the Guarantors to supply all relevant information reasonably requested by the
Holders or any such underwriter, attorney, accountant or agent in connection
with any such Registration Statement as is customary for similar due diligence
examinations and make such representatives of the Company and the Guarantors as
shall be reasonably requested by the Initial Purchasers or Managing
Underwriters, if any, available for discussion of any such Registration
Statement; provided, however, that any non-public information that is designated
in writing by the Company and the Guarantors, in good faith, as confidential at
the time of delivery of such information shall be kept confidential by the
Holders or any such underwriter, attorney, accountant or agent, unless (x) such
disclosure is made in connection with a court proceeding or required by law,
provided that each Holder and any such Managing Underwriter, attorney,
accountant or agent will, upon learning that disclosure of such information is
sought in a court proceeding or required by law, give written notice to the
Company and the Guarantors to allow the Company and the Guarantors to undertake
appropriate action to prevent disclosure or (y) such information becomes
available to the public generally or through a third party without an
accompanying obligation of confidentiality other than as a result of a
disclosure of such information by any such Holder, underwriter, attorney,
accountant or agent;
          (iii) make such representations and warranties to the Holders of
Securities registered thereunder and the underwriters, if any, in form,
substance and scope as are customarily made by issuers to underwriters in
similar underwritten offerings as may be reasonably requested by them;
          (iv) obtain opinions of counsel to the Company and the Guarantors and
updates thereof (which counsel and opinions (in form, scope and substance) shall
be reasonably satisfactory to the Managing Underwriters, if any) addressed to
each selling Holder and the underwriters, if any, covering such matters as are
customarily covered in

-14-



--------------------------------------------------------------------------------



 



opinions requested in similar underwritten offerings and such other matters as
may be reasonably requested by such Holders and underwriters;
          (v) obtain “cold comfort” letters and updates thereof from the
independent certified public accountants of Parent (and, if necessary, any other
independent certified public accountants of any subsidiary of the Company or
Parent or of any business acquired by the Company or Parent for which financial
statements and financial data are, or are required to be, included in the
Registration Statement), addressed to the underwriters, if any, and use
reasonable efforts to have such letter addressed to the selling Holders of
Securities registered thereunder (to the extent consistent with Statement on
Auditing Standards No. 72 of the American Institute of Certified Public
Accountants (AICPA) (“SAS 72”)), in customary form and covering matters of the
type customarily covered in “cold comfort” letters in connection with similar
underwritten offerings, or if the provision of such “cold comfort” letters is
not permitted by SAS 72 or if requested by the Initial Purchasers or their
counsel in lieu of a “cold comfort” letter, an agreed-upon procedures letter
under Statement on Auditing Standards No. 75 of the AICPA, covering matters
requested by the Initial Purchasers or their counsel; and
          (vi) deliver such documents and certificates as may be reasonably
requested by the Majority Holders and the Managing Underwriters, if any, and
customarily delivered in similar offerings, including those to evidence
compliance with Section 4(j) and with any conditions contained in the
underwriting agreement or other agreement entered into by the Company and the
Guarantors.
     The foregoing actions set forth in clauses (iii), (iv), (v) and (vi) of
this Section 4(s) shall, to the extent reasonably requested by the Managing
Underwriters be performed at (A) the effectiveness of such Shelf Registration
Statement and each post-effective amendment thereto and (B) each closing under
any underwriting or similar agreement as and to the extent required thereunder.
     5. Registration Expenses; Remedies.
          (a) The Company and the Guarantors shall, jointly and severally, bear
all expenses incurred in connection with the performance of their obligations
under Sections 2, 3 and 4 hereof, including without limitation: (i) all
Commission, stock exchange or National Association of Securities Dealers, Inc.
registration and filing fees, (ii) all fees and expenses incurred in connection
with compliance with state securities or blue sky laws (including reasonable
fees and disbursements of counsel for any underwriters or Holders in connection
with blue sky qualification of any of the Securities), (iii) all expenses of any
persons in preparing or assisting in preparing, word processing, printing and
distributing any Registration Statement, any Prospectus, any amendments or
supplements thereto, any underwriting agreements, securities sales agreements
and other documents relating to the performance of and compliance with this
Agreement, (iv) reasonable fees and disbursements of the Trustees and their
respective counsel, (v) fees and disbursements of counsel

-15-



--------------------------------------------------------------------------------



 




for the Company and the Guarantors, (vi) in the case of a Shelf Registration
Statement, reasonable fees and disbursements of one counsel for the Holders
(which counsel shall be selected by the Majority Holders and which counsel may
also be counsel for the Initial Purchasers) and in the case of any Exchange
Offer Registration Statement, reasonable fees and expenses of counsel to the
Initial Purchasers acting in connection therewith and (vii) the fees and
disbursements of the independent public accountants of the Company and Parent
including the expenses of any special audits or “cold comfort” letters required
by or incident to such performance and compliance, but excluding fees and
expenses of counsel to the underwriters (other than fees and expenses set forth
in clause (ii) above) or, except as otherwise provided in clause (vi), the
Holders and underwriting discounts and commissions and transfer taxes, if any,
relating to the sale or disposition of Securities by a Holder.
          (b) In the event that:
          (i) The Exchange Offer Registration Statement is not declared
effective by the Commission on or prior to the applicable Effectiveness Target
Date;
          (ii) The Shelf Registration Statement is not declared effective by the
Commission on or prior to (A) the applicable Effectiveness Target Date with
respect to clauses (i) and (ii) of Section 3 hereof, or (B) the later of 240
calendar days of the Closing Date with respect to clauses (iii) and (iv) of
Section 3 hereof and the applicable Effectiveness Target Date;
          (iii) the Company and the Guarantors fail to consummate the Exchange
Offer within 240 calendar days of the Closing Date (if required); or
          (iv) the Shelf Registration Statement or the Exchange Offer
Registration Statement is declared effective but thereafter ceases to be
effective or usable in connection with the resales of Transfer Restricted
Securities during the periods specified in this Registration Rights Agreement
(each such event referred to in clauses (i) through (iii) above, a “Registration
Default”),
then the Company will pay additional interest (“Additional Interest”) to each
holder of Initial Securities or Exchange Securities affected hereby, with
respect to the first 90-day period immediately following the occurrence of the
first Registration Default in an amount equal to $0.05 per week per $1,000
principal amount of Initial Securities or Exchange Securities held by that
holder. The amount of the Additional Interest will increase by an additional
$0.05 per week per $1,000 principal amount of Initial Securities or Exchange
Securities with respect to each subsequent 90-day period until all Registration
Defaults have been cured, up to a maximum amount of Additional Interest for all
Registration Defaults of $0.50 per week per $1,000 principal amount of Initial
Securities or Exchange Securities. Additional Interest shall not accrue or be
payable for more than one Registration Default at any given time, and shall
accrue only for those days that a Registration Default occurs and is continuing.
          (c) The Company shall pay all accrued Additional Interest on each
Damages Payment Date to the Global Note Holder by wire transfer of immediately
available funds and to holders of Certificate Securities by wire transfer to the
accounts specified by them or by mailing checks to their registered addresses if
no such accounts have been specified.

-16-



--------------------------------------------------------------------------------



 



          (d) Following the cure of all Registration Defaults, the accrual of
Additional Interest will cease.
          (e) Without limiting the remedies available to the Initial Purchasers
and the Holders, the Company and the Guarantors acknowledge that any failure by
the Company and the Guarantors to comply with their obligations under Sections 2
and 3 hereof may result in material irreparable injury to the Initial Purchasers
or the Holders for which there is no adequate remedy at law, that it will not be
possible to measure damages for such injuries precisely and that, in the event
of any such failure, the Initial Purchasers or any Holder may obtain such relief
as may be required to specifically enforce the obligations of the Company and
the Guarantors under Sections 2 and 3 hereof.
     6. Indemnification and Contribution.
          (a) In connection with any Registration Statement, the Company and the
Guarantors, jointly and severally, agree to indemnify and hold harmless each
Holder of Securities covered thereby (including the Initial Purchasers and, with
respect to any Prospectus delivery as contemplated by Sections 2(e) and 4(h)
hereof, each Exchanging Dealer) the directors, officers, employees and agents of
such Holder and each person who controls such Holder within the meaning of
either the Securities Act or the Exchange Act, against any and all losses,
claims, damages or liabilities, joint or several, to which they or any of them
may become subject, insofar as such losses, claims, damages or liabilities (or
actions in respect thereof) arise out of or are based upon any untrue statement
or alleged untrue statement of a material fact contained in such Registration
Statement as originally filed or in any amendment thereof, or in any preliminary
Prospectus or Prospectus, or in any amendment thereof or supplement thereto, or
arise out of or are based upon the omission or alleged omission to state therein
a material fact required to be stated therein or necessary to make the
statements therein (in the case of the Prospectus, in light of the circumstances
under which they were made) not misleading, and agrees to reimburse each such
indemnified party, as incurred, for any legal or other expenses reasonably
incurred by them in connection with investigating or defending any such loss,
claim, damage or liability (or action in respect thereof); provided, however,
that none of the Company or the Guarantors will be liable in any case to the
extent that any such loss, claim, damage or liability arises out of or is based
upon any such untrue statement or alleged untrue statement or omission or
alleged omission made therein in reliance upon and in conformity with written
information furnished to the Company or the Guarantors by or on behalf of any
such indemnified party specifically for inclusion therein. This indemnity
agreement will be in addition to any liability that each of the Company and the
Guarantors may otherwise have.
          The Company and the Guarantors, jointly and severally, also agree to
indemnify or contribute to Losses of, as provided in Section 6(d) hereof, any
underwriters of Securities registered under a Shelf Registration Statement,
their employees, officers, directors and agents and each person who controls
such underwriters on the same basis as that of the indemnification of the
Initial Purchasers and the selling Holders provided in this Section 6(a) and
shall, if requested by any Holder, enter into an underwriting agreement
reflecting such agreement, as provided in Section 4(s) hereof.

-17-



--------------------------------------------------------------------------------



 



          (b) Each Holder of Securities covered by a Registration Statement
(including the Initial Purchasers and, with respect to any Prospectus delivery
as contemplated by Sections 2(e) and 4(h) hereof, each Exchanging Dealer)
severally agrees to indemnify and hold harmless (i) the Company and the
Guarantors, (ii) each of the directors of the Company and the Guarantors,
(iii) each of the officers of the Company and the Guarantors who signs such
Registration Statement and (iv) each Person who controls the Company or the
Guarantors within the meaning of either the Securities Act or the Exchange Act
to the same extent as the foregoing indemnity from the Company and the
Guarantors to each such Holder, but only with respect to written information
furnished to the Company or the Guarantors by or on behalf of such Holder
specifically for inclusion in the documents referred to in the foregoing
indemnity. This indemnity agreement will be in addition to any liability that
any such Holder may otherwise have.
          (c) Promptly after receipt by an indemnified party under this
Section 6 of notice of the commencement of any action, such indemnified party
will, if a claim in respect thereof is to be made against the indemnifying party
under this Section 6, notify the indemnifying party in writing of the
commencement thereof; but the failure so to notify the indemnifying party
(i) will not relieve the indemnifying party from liability under paragraph
(a) or (b) above unless and to the extent it did not otherwise learn of such
action and such failure results in the forfeiture by the indemnifying party of
substantial rights and defenses, and (ii) will not, in any event, relieve the
indemnifying party from any obligations to any indemnified party other than the
indemnification obligation provided in paragraph (a) or (b) above. The
indemnifying party shall be entitled to appoint counsel (including local
counsel) of the indemnifying party’s choice at the indemnifying party’s expense
to represent the indemnified party in any action for which indemnification is
sought (in which case the indemnifying party shall not thereafter be responsible
for the fees and expenses of any separate counsel retained by the indemnified
party or parties except as set forth below); provided, however, that such
counsel shall be reasonably satisfactory to the indemnified party. The
indemnifying party shall not be liable for any settlement of any proceeding
effected without its written consent but, if settled with such consent or if
there be a final judgment for the plaintiff, the indemnifying party agrees to
indemnify the indemnified party from and against any loss or liability by reason
of such settlement or judgment. Notwithstanding the indemnifying party’s
election to appoint counsel to represent the indemnified party in an action, the
indemnified party shall have the right to employ separate counsel (including
local counsel), and the indemnifying party shall bear the reasonable fees, costs
and expenses of such separate counsel (and local counsel) if (i) the use of
counsel chosen by the indemnifying party to represent the indemnified party
would present such counsel with a conflict of interest, (ii) the actual or
potential defendants in, or targets of, any such action include both the
indemnified party and the indemnifying party and the indemnified party shall
have reasonably concluded that there may be legal defenses available to it
and/or other indemnified parties that are different from or additional to those
available to the indemnifying party, (iii) the indemnifying party shall not have
employed counsel satisfactory to the indemnified party to represent the
indemnified party within a reasonable time after notice of the institution of
such action or (iv) the indemnifying party shall authorize the indemnified party
to employ separate counsel at the expense of the indemnifying party. It is
understood that the indemnifying party shall not, in connection with any
proceeding or related proceedings in the same jurisdiction, be liable for the
fees and expenses of more than one separate firm (in addition to any local
counsel) for all such indemnified parties and that all such fees and expenses
shall be

-18-



--------------------------------------------------------------------------------



 




reimbursed as they are incurred. An indemnifying party will not, without the
prior written consent of the indemnified parties, settle or compromise or
consent to the entry of any judgment with respect to any pending or threatened
claim, action, suit or proceeding in respect of which indemnification or
contribution may be sought hereunder (whether or not the indemnified parties are
actual or potential parties to such claim or action) unless such settlement,
compromise or consent includes an unconditional release of each indemnified
party from all liability arising out of such claim, action, suit or proceeding.
          (d) In the event that the indemnity provided in paragraph (a) or
(b) of this Section 6 is unavailable to or insufficient to hold harmless an
indemnified party for any reason, then each applicable indemnifying party, in
lieu of indemnifying such indemnified party, shall have a joint and several
obligation to contribute to the aggregate losses, claims, damages and
liabilities (including legal or other expenses reasonably incurred in connection
with investigating or defending the same) (collectively “Losses”) to which such
indemnified party may be subject in such proportion as is appropriate to reflect
the relative benefits received by such indemnifying party, on the one hand, and
such indemnified party, on the other hand, from the Initial Placement and the
Registration Statement that resulted in such Losses; no Holder shall in any case
be required to contribute any amount in excess of the amount by which the total
price at which the Initial Securities were sold by such Holder exceeds the
amount of damages which such Holder has otherwise been required to pay by reason
of such untrue or alleged untrue statement or omission or alleged omission, nor
shall any underwriter be responsible for any amount in excess of the
underwriting discount or commission applicable to the Securities purchased by
such underwriter under the Registration Statement that resulted in such Losses.
If the allocation provided by the immediately preceding sentence is unavailable
for any reason, the indemnifying party and the indemnified party shall
contribute in such proportion as is appropriate to reflect not only such
relative benefits but also the relative fault of such indemnifying party, on the
one hand, and such indemnified party, on the other hand, in connection with the
statements or omissions that resulted in such Losses as well as any other
relevant equitable considerations. Benefits received by the Company and the
Guarantor shall be deemed to be equal to the total net proceeds from the Initial
Placement (before deducting expenses) as set forth on the cover page of the
Offering Memorandum. Benefits received by the Initial Purchasers shall be deemed
to be equal to the total purchase discounts and commissions as set forth on the
cover page of the Offering Memorandum, and benefits received by any other
Holders shall be deemed to be equal to the value of receiving Initial Securities
or Exchange Securities, as applicable, registered under the Securities Act.
Benefits received by any underwriter shall be deemed to be equal to the total
underwriting discounts and commissions, as set forth on the cover page of the
Prospectus forming a part of the Registration Statement that resulted in such
Losses. Relative fault shall be determined by reference to whether any alleged
untrue statement or omission relates to information provided by the indemnifying
party, on the one hand, or by the indemnified party, on the other hand. The
parties agree that it would not be just and equitable if contribution were
determined by pro rata allocation or any other method of allocation that did not
take account of the equitable considerations referred to above. Notwithstanding
the provisions of this paragraph (d), no person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. For purposes of this Section 6, each person who
controls a Holder within the meaning of either the Securities Act or the
Exchange Act and each director, officer, employee and agent of such Holder shall
have the same rights to contribution as such Holder,

-19-



--------------------------------------------------------------------------------



 




and each person who controls the Company or any Guarantor within the meaning of
either the Securities Act or the Exchange Act, each officer of the Company and
the Guarantors who shall have signed the Registration Statement and each
director of the Company and the Guarantors shall have the same rights to
contribution as the Company and the Guarantors, subject in each case to the
applicable terms and conditions of this paragraph (d).
          (e) The provisions of this Section 6 will remain in full force and
effect, regardless of any investigation made by or on behalf of any Holder, the
Company, the Guarantors or any of the officers, directors or controlling persons
referred to in Section 6 hereof, and will survive the sale by a Holder of
Securities covered by a Registration Statement.
     7. Rule 144A. The Company and the Guarantors each hereby agrees with each
Holder, for so long as any Initial Securities remain outstanding, to make
available to any Holder or beneficial owner of Transfer Restricted Securities in
connection with any sale thereof and any prospective purchaser of such Transfer
Restricted Securities from such Holder or beneficial owner, the information
required by Rule 144A(d)(4) under the Securities Act in order to permit resales
of such Initial Securities pursuant to Rule 144A.
     8. Participation in Underwritten Registrations. No Holder may participate
in any Underwritten Registration hereunder unless such Holder (a) agrees to sell
such Holder’s Initial Securities on the basis provided in any underwriting
arrangements approved by the Persons entitled hereunder to approve such
arrangements and (b) completes and executes all reasonable questionnaires,
powers of attorney, indemnities, underwriting agreements, lock-up letters and
other documents required under the terms of such underwriting arrangements.
     9. Selection of Underwriters. The Holders of Initial Securities covered by
the Shelf Registration Statement who desire to do so may sell such Initial
Securities in an Underwritten Offering. In any such Underwritten Offering, the
investment banker or investment bankers and manager or managers that will
administer the offering will be selected by the Holders of a majority in
aggregate principal amount of the Initial Securities included in such offering;
provided, that such investment bankers and managers must be reasonably
satisfactory to the Company and the Guarantors.
     10. Miscellaneous.
          (a) No Inconsistent Agreement. None of the Company or the Guarantors
has, as of the date hereof, entered into, nor shall it, on or after the date
hereof, enter into, any agreement that conflicts with the rights granted to the
Holders herein or otherwise conflicts with the provisions hereof.
          (b) Amendments and Waivers. The provisions of this Agreement,
including the provisions of this sentence, may not be amended, qualified,
modified or supplemented, and waivers or consents to departures from the
provisions hereof may not be given, unless the Company has obtained the written
consent of the Holders of at least a majority of the then outstanding aggregate
principal amount of Transfer Restricted Securities considered as one class;
provided that, with respect to any matter that directly or indirectly affects
the rights of the Initial Purchasers hereunder, the Company shall obtain the
written consent of the Initial Purchasers.

-20-



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing (except the foregoing proviso), a waiver or
consent to departure from the provisions hereof with respect to a matter that
relates exclusively to the rights of Holders whose Initial Securities or
Exchange Securities are being sold pursuant to a Registration Statement and that
does not directly or indirectly affect the rights of other Holders may be given
by the Majority Holders, determined on the basis of Securities being sold rather
than registered under such Registration Statement.
          (c) Notices. All notices and other communications provided for or
permitted hereunder shall be made in writing by hand-delivery, first-class mail,
telex, telecopier, or air courier guaranteeing overnight delivery:
          (i) if to a Holder, at the most current address given by such Holder
to the Company in accordance with the provisions of this Section 7(c), which
address initially is, with respect to each Holder, the address of such Holder
maintained by the Trustee, with a copy in like manner to Morgan Stanley & Co.
Incorporated;
          (ii) if to the Initial Purchasers, shall be delivered or sent by mail,
telex or facsimile transmission to:
     1. Morgan Stanley & Co. Incorporated, 1585 Broadway, New York, New York
10036, Attention: Global Capital Markets Syndicate Desk (Fax: 212-761-0538),
with a copy, in the case of any notice pursuant to Section 8(d), to Director of
Litigation, Law Division, Morgan Stanley & Co. Incorporated, 1221 Avenue of the
Americas, New York, New York 10020; and
     2. with a copy to Shearman & Sterling LLP, 599 Lexington Avenue, New York,
New York 10022, Attention: Andrew Schleider, Esq. (Fax: 212-848-7179);
          (iii) if to the Company and the Guarantors, shall be delivered or sent
by mail, telex or facsimile transmission to:
     1. the address of the Company set forth in the Offering Memorandum,
Attention: Ronald L. Ripley, Vice President and Senior Corporate Counsel (Fax:
405-529-8515),
     2. with a copy to Mayer Brown Rowe & Maw, LLP, 71 South Wacker Drive,
Chicago, Illinois 60603, Attention: Paul Theiss, Esq. (Fax: 312-706-8218);
     3. if to a Holder, at the most current address given by such Holder to the
Company in accordance with the provisions of this Section 7(c), which address
initially is, with respect to each Holder, the address of such Holder maintained
by the Trustee, with a copy in like manner to Morgan Stanley & Co. Incorporated;

-21-



--------------------------------------------------------------------------------



 



          All such notices and communications shall be deemed to have been duly
given when received. The Initial Purchasers, on the one hand, or the Company and
the Guarantors, on the other, by notice to the other party or parties may
designate additional or different addresses for subsequent notices or
communications.
          (d) Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the successors and assigns of each of the parties,
including, without the need for an express assignment or any consent by the
Company or the Guarantors thereto, subsequent Holders of Initial Securities
and/or Exchange Securities. The Company and the Guarantors hereby agrees to
extend the benefits of this Agreement to any Holder of Initial Securities and/or
Exchange Securities and any such Holder may specifically enforce the provisions
of this Agreement as if an original party hereto.
          (e) Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same Agreement.
          (f) Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
          (g) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
          (h) Severability. In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstances, is held
invalid, illegal or unenforceable in any respect for any reason, the validity,
legality and enforceability of any such provision in every other respect and of
the remaining provisions hereof shall not be in any way impaired or affected
thereby, it being intended that all of the rights and privileges of the parties
shall be enforceable to the fullest extent permitted by law.
          (i) Initial Securities Held by the Company, Etc. Whenever the consent
or approval of Holders of a specified percentage of the aggregate principal
amount of Initial Securities or Exchange Securities is required hereunder,
Initial Securities or Exchange Securities, as applicable, held by the Company or
its Affiliates (other than subsequent Holders of Initial Securities or Exchange
Securities if such subsequent Holders are deemed to be Affiliates solely by
reason of their holdings of such Initial Securities or Exchange Securities)
shall not be counted in determining whether such consent or approval was given
by the Holders of such required percentage.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

-22-



--------------------------------------------------------------------------------



 



     Please confirm that the foregoing correctly sets forth the agreements under
the Registration Rights Agreement, the Company, the Guarantors and you.

                  Very truly yours,
 
                DOBSON CELLULAR SYSTEMS, INC.
 
                By:   /s/ Ronald L. Ripley
 
      Name:   Ronald L. Ripley
 
      Title:   Vice President
 
                DOBSON COMMUNICATIONS CORPORATION
 
                By:   /s/ Ronald L. Ripley
 
      Name:   Ronald L. Ripley
 
      Title:   Vice President
 
                DOBSON OPERATING CO., LLC
 
                By:   /s/ Ronald L. Ripley
 
      Name:   Ronald L. Ripley
 
      Title:   Co-Manager
 
                DOC LEASE CO., LLC
 
                By:   /s/ Ronald L. Ripley
 
      Name:   Ronald L. Ripley
 
      Title:   Co-Manager

-23-



--------------------------------------------------------------------------------



 



                  The foregoing Agreement is hereby accepted as of the date
first above written.

          MORGAN STANLEY & CO. INCORPORATED
 
        By:   /s/ Andrew W. Earls
 
  Name:   Andrew W. Earls
 
  Title:   Executive Director

For itself and as a representative of the several Initial Purchasers named in
Schedule I hereto

-24-



--------------------------------------------------------------------------------



 



SCHEDULE I
Initial Purchasers
Morgan Stanley & Co. Incorporated
Lehman Brothers Inc.
Bear, Stearns & Co. Inc.
Deutsche Bank Securities Inc.

-25-



--------------------------------------------------------------------------------



 



ANNEX A
     Each broker-dealer that receives Exchange Securities for its own account
pursuant to the Exchange Offer must acknowledge that it will deliver a
prospectus in connection with any resale of such Exchange Securities. The Letter
of Transmittal states that by so acknowledging and by delivering a prospectus, a
broker-dealer will not be deemed to admit that it is an “underwriter” within the
meaning of the Securities Act. This Prospectus, as it may be amended or
supplemented from time to time, may be used by a broker-dealer in connection
with resales of Exchange Securities received in exchange for Initial Securities
where such Initial Securities were acquired by such broker-dealer as a result of
market-making activities or other trading activities. The Company has agreed
that, starting on the Expiration Date (as defined herein) and ending on the
close of business one year after the Expiration Date, it will make this
Prospectus available to any broker-dealer for use in connection with any such
resale. See “Plan of Distribution.”

-26-



--------------------------------------------------------------------------------



 



ANNEX B
     Each broker-dealer that receives Exchange Securities for its own account in
exchange for Initial Securities, where such Initial Securities were acquired by
such broker-dealer as a result of market-making activities or other trading
activities, must acknowledge that it will deliver a prospectus in connection
with any resale of such Exchange Securities. See “Plan of Distribution.”

-27-



--------------------------------------------------------------------------------



 



ANNEX C
     Each broker-dealer that receives Exchange Securities for its own account
pursuant to the Exchange Offer must acknowledge that it will deliver a
prospectus in connection with any resale of such Exchange Securities. This
Prospectus, as it may be amended or supplemented from time to time, may be used
by a broker-dealer in connection with resales of Exchange Securities received in
exchange for Initial Securities where such Initial Securities were acquired as a
result of market-making activities or other trading activities. The Company has
agreed that, starting on the Expiration Date and ending on the close of business
one year after the Expiration Date, it will make this Prospectus, as amended or
supplemented, available to any broker-dealer for use in connection with any such
resale. In addition, until such date all dealers effecting transactions in the
Exchange Securities may be required to deliver a prospectus.

-28-



--------------------------------------------------------------------------------



 



ANNEX D
     If the undersigned is a broker-dealer that will receive Exchange Securities
for its own account in exchange for Initial Securities, it represents that the
Initial Securities to be exchanged for the Exchange Securities were acquired by
it as a result of market-making activities or other trading activities and
acknowledges that it will deliver a prospectus in connection with any resale of
such Exchange Securities; however, by so acknowledging and by delivering a
prospectus, the undersigned will not be deemed to admit that it is an
“underwriter” within the meaning of the Securities Act.

-29-